Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donna H. Riddick appeals the district court’s order granting her employer’s motion for summary judgment and dismissing her complaint of racial discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Riddick v. City of Elizabeth City, No. 2:08-cv-00025-F, 2009 WL 2134919 (E.D.N.C. July 15, 2009). We also deny Riddick’s motion for appointment of coun*483sel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.